Citation Nr: 0527803	
Decision Date: 10/14/05    Archive Date: 10/25/05	

DOCKET NO.  04-20 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected pension benefits, 
including special monthly pension on account of being 
housebound or on account of being in need of aid and 
attendance.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1944 to July 1946, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

The record indicates that in its June 2003 rating decision, 
the RO also denied service connection for post-traumatic 
stress disorder (PTSD).  Although the veteran filed a timely 
notice of disagreement as to the denial, by statement 
received in February 2005, he withdrew his appeal.  Thus, his 
claim pertaining to PTSD is no longer before the Board.  See 
38 C.F.R. §§ 20.202, 20.204(b).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's family yearly income, including deductions 
for allowable medical expenses, exceeds the income limit 
prescribed by law for pension benefits with entitlement to 
aid and attendance benefits, for a veteran with one 
dependent.  


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits, 
including special monthly pension on account of being 
housebound or on account of being in need of aid and 
attendance, have not been met.  38 U.S.C.A. §§ 1503, 1521, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.271, 3.272 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a letter from the 
RO to the veteran dated in April 2003, and provided to him 
prior to the initial unfavorable decision, notified him of 
the substance of the VCAA.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the May 2000 letter 
essentially satisfied the notification requirements of the 
VCAA by:  (1) Informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the veteran about the information and 
evidence the VA would seek to provide; (3) informing the 
veteran about the information and evidence the veteran was 
expected to provide; and (4) requesting the veteran to 
provide any information or evidence in his possession that 
pertains to his claim.  The Board notes that subsequent 
letters from the RO to the veteran dated in February, April, 
and June 2005 further informed the veteran of the evidence 
needed to substantiate his claim.  This would appear to 
satisfy the notification requirements of the VCAA.  

The Board would also note that the veteran and his 
representative have not alleged any error and resulting 
prejudice in any possible deficiency in the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) ("we 
conclude that in the section 5103a notice context an 
appellant generally must identify, with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain . . . had the Secretary fulfilled his notice 
obligations; further, a appellant must also assert, again 
with considerable specificity, how the lack of notice and 
evidence affected the essential fairness of the 
adjudication.")  The Board also notes that in this case it is 
the law, and not the evidence that is dispositive of the 
veteran's appeal.  In such situations, in an opinion from the 
VA General Counsel, it was held that the VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there was no legal basis for the claim 
or because the undisputed facts render the claim ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 
2004).  In addition, a case from the United States Court of 
Appeals for Veterans Claims has held that where there is an 
error or deficiency in the VCAA notice, there is no prejudice 
to a claimant as a result of the error if the benefit could 
not possibly have been awarded as a matter of law.  Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant and probative evidence consists of information 
regarding the veteran's yearly income and medical expenses he 
had paid beginning in 2003.  The veteran provided that 
information, and the Board would observe that in two 
statements received from the veteran in February 2005, he 
indicated that he had provided all information regarding his 
medical expenses that he was able to provide.  The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide his claim.  Therefore, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.

The basic facts do not appear to be in dispute in this case.  
The veteran has applied for nonservice-connected pension 
benefits, as well as special monthly pension on account of 
being housebound or based on the need for aid and attendance 
of another person.  Such benefits are predicated, in part, on 
the amount of his family annual income.  See 38 U.S.C.A. 
§ 1521(c).  The record also reflects that the veteran is 
married, and, therefore, his income and his wife's must be 
counted in considering his entitlement to nonservice-
connected benefits and special monthly pension.  

The RO informed the veteran in the May 2004 Statement of the 
Case and the July 2005 Supplemental Statement of the Case 
that the maximum family income allowable for payment of 
pension benefits for a veteran with one dependent in June 
2003 was $12,692.  If the veteran were entitled to housebound 
benefits, the income limit was $14,844, and if entitled to 
aid and attendance, the maximum income limit was $19,167.  In 
the Statement of the Case the RO calculated the veteran's 
family income as $26,467, and in the Supplemental Statement 
of the Case the veteran's family income was calculated as 
$27,875.  Both figures clearly exceed the maximum income 
limit of $19,167.  

It is possible, however, to reduce the veteran's family 
income by unreimbursed medical expenses to the extent that 
they were in excess of 5 percent of the applicable maximum 
annual pension rate.  38 C.F.R. § 3.272(g).  The veteran was 
informed of that fact and he provided documentation as to 
medical expenses he had paid.  In two statements received 
from the veteran in February 2005 he essentially indicated 
that while he had additional medical expenses, he had no more 
documentation he could provide to substantiate those 
expenses.  

The RO utilized the information provided by the veteran and 
calculated that the available evidence revealed that the 
veteran paid medical expenses of $1,205.40 for the period 
between April 2003 and April 2004.  The RO informed the 
veteran in the Supplemental Statement of the Case that based 
on his income, medical expenses of at least $9,342 would had 
to have been paid in order for the veteran to be entitled to 
pension benefits.  

The veteran and his representative do not appear to dispute 
the RO's calculation as to either the veteran's family income 
or the medical expenses.  Therefore, as the evidence clearly 
demonstrates that the veteran's family income, reduced by 
medical expenses, exceeds the amount prescribed by law for 
pension benefits with entitlement to aid and attendance.  
Consequently, the Board concludes that entitlement to pension 
benefits is not established.


ORDER

Nonservice-connected pension benefits, including special 
monthly pension on account of being housebound or on account 
of being in need of aid and attendance, are denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


